Title: To Thomas Jefferson from John Vaughan, 25 October 1823
From: Vaughan, John
To: Jefferson, Thomas

D sir Phil. 25. Oct 1823I am pleased at an oppertunity of gratifying my friend Wm Coffin (who travels thro’ Ama for Information) with an introduction to yourself—His being a Grand nephew of Dr Price & nephew of WMorgan so well known by his annuity publications—will accot for the respect he entertains for this Country, & his wish to see it & be acquainted with some of her most eminent Characters—We are pleased with his views, & acquirements—he was well known to Pend Herschell Troughton his Studies having been in that lineI remain with respect & affectionYour friendJn VaughanExcuse paper & pen—accidenttally bad